DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 5/5/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,847,190 in view of Kanda (US Patent No 2007/0121359)
            Regarding claim 2, Claim 1 of the cited patent discloses all of the limitation recited in claim 1 of the instant application except for the recitation of a via-hole.
           Kanda discloses a memory device having a via-hole (see column 3, lines 62-65) for connecting between signal lines.
          Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the cited patent by using a via-hole for connecting signal lines together as taught by Kanda.
           Regarding claim 3, all of the limitation in this claim is clearly claimed in claim 2 of the cited patent.
           Regarding claim 4, all of the limitation in this claim is clearly claimed in clam 3 of the cited patent.
Regarding claim 5, all of the limitation in this claim is clearly claimed in claim 4 of the cited patent.
Regarding claim 6, all of the limitation in this claim is clearly claimed in claim 5 of the cited patent.
Regarding claim 7, all of the limitation in this claim is clearly claimed in claim 6 of the cited patent.
Regarding claim 8, all of the limitation in this claim is clearly claimed in claim 7 of the cited patent.
Regarding claim 9, all of the limitation in this claim is clearly claimed in claim 8 of the cited patent.
Regarding claim 10, all of the limitation in this claim is clearly claimed in claim 9 of the cited patent.
Regarding claim 11, all of the limitation in this claim is clearly claimed in claim 10 of the cited patent.
Regarding claim 12, all of the limitation in this claim is clearly claimed in claim 11 of the cited patent.
Regarding claim 13, all of the limitation in this claim is clearly claimed in claim 12 of the cited patent.
Regarding claim 14, all of the limitation in this claim is clearly claimed in claim 13 of the cited patent.
Regarding claim 15, all of the limitation in this claim is clearly claimed in claim 14 of the cited patent.
Regarding claim 16, all of the limitation in this claim is clearly claimed in claim 15 of the cited patent.
Regarding claim 17, all of the limitation in this claim is clearly claimed in claim 16 of the cited patent.
Regarding claim 18, all of the limitation in this claim is clearly claimed in claim 17 of the cited patent.
Regarding claim 19, all of the limitation in this claim is clearly claimed in claim 18 of the cited patent.
Regarding claim 20, all of the limitation in this claim is clearly claimed in claim 19 of the cited patent.
Regarding claim 21, all of the limitation in this claim is clearly claimed in claim 20 of the cited patent.
Terminal Disclaimer
Continuation of Approved/Disapproved Comments: • The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.

Below is what needs to be done to correct the defects:
• A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Resubmit TD , no fee is required
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






S. Dinh
5/8/21
/SON T DINH/           Primary Examiner, Art Unit 2824